DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1, 3, 10-11, 13, 15, 19, and 21-33 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 09/12/2022 (related to the 101 Rejection) have been fully considered but they are not persuasive.
Applicant states, on page 11, that Applicant has amended independent claims 1, 13, and 19 in the manner set forth above and in line with the Examiner's suggested amendments for overcoming the§ 101 rejections.
Examiner respectfully disagrees with Applicant. The main functions recited in claim 1 are merely used to: collect data (e.g. customer information and LOS profiles), analyze the data (e.g. identify a direct LOS path with at least one other site), and display certain results of the collection and analysis (e.g. installation information). Those are functions that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)).
Further, although claim 1 further discloses how the outputted information is used to install equipment at one or more sites, the installation step is not tied up to a particular equipment used for a particular tier of the service. For example, claim 1 does not specify which type of equipment the technician needs to install for a first tier of the service and/or for a second tier of the service. In this case, the step of “installing” is not particular, and is instead merely instructions to "apply" the exception in a generic way (see MPEP 2106.04(d)(2)). Therefore, the abstract idea is not integrated into a practical application.
Claims 13 and 19 are rejected for the same reasons as claim 1. Remaining claims are rejected because they depend from one of independent claims 1, 13, or 19.

Applicant's arguments filed 09/12/2022 (related to the 103 Rejection) have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Rejection based on a newly cited reference(s) follows.








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 10-11, 13, 15, 19, and 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A system comprising to: obtain line-of-sight (LOS) profiles for a set of sites in an area of interest (AOI) that are candidates for deployment of wireless communication mesh network nodes for a wireless communication mesh network, wherein each site in the set comprises private infrastructure associated with a potential customer of a service that is to be provided through the wireless communication mesh network, and wherein each LOS profile comprises available LOS paths from a given site to its surrounding area; input the LOS profiles for the set of sites to (i) evaluate which sites in the set are suitable for deployment of the wireless communication mesh network nodes for the wireless communication mesh network, wherein the evaluation is based at least in part on the LOS profiles for the set of sites, and (ii) based on the evaluation, identify a first subset of sites at which to deploy wireless communication mesh network nodes associated with a first tier of the service to be provided through f e the wireless communication mesh network and (b) a second subset of sites at which to deploy wireless communication mesh network nodes associated with a second tier of the service to be provided through the wireless communication network, wherein each site in the identified first and second subsets has a direct LOS path with at least one other site in the identified first and second subsets, wherein each wireless communication mesh network node to be deployed at a given site in the identified first subset comprises first-tier equipment for establishing one or both of a point-to-point (ptp) wireless link or a point-to-multipoint (ptmp) wireless link that is to be installed at the given site, and wherein each wireless communication mesh network node to be deployed at a given site in the identified second subset comprises second-tier equipment for establishing one or both of a ptp wireless link or a ptmp wireless link that is to be installed at the given site; and generate and output information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subsets of sites, wherein the information comprises, for each respective site in the identified first and second subsets of sites, (i) location information for the respective site and (ii) equipment installation information for a wireless communication mesh network node to be deployed at the respective site, and wherein respective first-tier equipment is thereafter installed at one or more sites within the first subset and respective second-tier equipment is thereafter installed at one or more sites within the second subset in accordance with the information. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. In this case, providing information based on an analysis is a form managing interactions between. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a network interface; a processor; a non-transitory computer-readable medium; a wireless communication mesh network; a dataset; and a first software engine.
The network interface is merely used to communicate with the other computer components (Paragraph 0017). The processor is merely used to execute instructions (Paragraph 0017). The computer readable medium is merely used to store instructions (Paragraph 0017). The dataset is merely used to store LOS profile information (Paragraph 0055 & Paragraph 0064). The first software engine is merely used to select customers that have a good LOS profile (Paragraph 0107). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “network interface,” “processor,” “computer readable medium,” “dataset,” and “software engine” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the wireless communication mesh network is merely used to provide an internet service. The wireless communication mesh network is considered “field of use” (MPEP 2106.05h); as it’s just used to provide a service and does not improve the internet service. Further, the dataset is considered “field of use” (MPEP 2106.05h); as it’s just used to store data and does not improve the database.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of identifying a set of potential customers for a service to be provided through a wireless communication mesh network in an area of interest (AOI). The specification shows that the network interface is merely used to communicate with the other computer components (Paragraph 0017). The processor is merely used to execute instructions (Paragraph 0017). The computer readable medium is merely used to store instructions (Paragraph 0017). The dataset is merely used to store LOS profile information (Paragraph 0055 & Paragraph 0064). The first software engine is merely used to select customers that have a good LOS profile (Paragraph 0107). The wireless communication mesh network is merely used to provide an internet service. Further, the wireless communication mesh network is a conventional computer function of “receiving and transmitting data over a network” and the dataset is a conventional computer function of “storing information in a memory” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 13
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 13 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 13 recites: A method comprising: obtaining line-of-sight (LOS) profiles for a set of sites in an area of interest (AOI) that are candidates for deployment of wireless communication mesh network nodes for a wireless communication mesh network, wherein each site in the set comprises private infrastructure associated with a potential customer of a service that is to be provided through the wireless communication mesh network, and wherein each LOS profile comprises available LOS paths from a given site to its surrounding area; inputting the LOS profiles for the set of sites to i) evaluate which sites in the set are suitable for deployment of the wireless communication mesh network nodes for the wireless communication mesh network, wherein the evaluation by the first software engine is based at least in part on the LOS profiles for the set of sites, and (ii) based on the evaluation, identify a first subset of sites at which to deploy wireless communication mesh network nodes associated with a first tier of the service to be provided through the wireless communication mesh network and (b) a second subset of sites at which to deploy wireless communication mesh network nodes associated with a second tier of the service to be provided through the wireless communication network, wherein each site in the identified first and second subsets has a direct LOS path with at least one other site in the identified first and second subsets, and wherein each wireless communication mesh network node to be deployed at a given site in the identified first subset comprises first-tier equipment for establishing one or both of a point-to-point (ptp) wireless link or a point-to-multipoint (ptmp) wireless link, and wherein each wireless communication mesh network node to be deployed at a given site in the identified second subset comprises second-tier equipment for establishing one or both of a ptp wireless link or a ptmp wireless link that is to be installed at the given site; and generating and outputting information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subsets of sites in the AOI, wherein the information comprises, for each respective site in the identified first and second subsets of sites, (i) location information for the respective site and (ii) equipment installation information for a wireless communication mesh network node to be deployed at the respective site, and wherein respective first-tier equipment is thereafter installed at one or more sites within the first subset and respective second-tier equipment is thereafter installed at one or more sites within the second subset in accordance with the information. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. In this case, providing information based on an analysis is a form managing interactions between. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 13 includes additional elements: a wireless communication mesh network; a dataset; and a first software engine.
The dataset is merely used to store LOS profile information (Paragraph 0055 & Paragraph 0064). The first software engine is merely used to select customers that have a good LOS profile (Paragraph 0107). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “dataset” and “software engine” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the wireless communication mesh network is merely used to provide an internet service. The wireless communication mesh network is considered “field of use” (MPEP 2106.05h); as it’s just used to provide a service and does not improve the internet service. Further, the dataset is considered “field of use” (MPEP 2106.05h); as it’s just used to store data and does not improve the database.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of identifying a set of potential customers for a service to be provided through a wireless communication mesh network in an area of interest (AOI). The specification shows that the dataset is merely used to store LOS profile information (Paragraph 0055 & Paragraph 0064). The first software engine is merely used to select customers that have a good LOS profile (Paragraph 0107). The wireless communication mesh network is merely used to provide an internet service. Further, the wireless communication mesh network is a conventional computer function of “receiving and transmitting data over a network” and the dataset is a conventional computer function of “storing information in a memory” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 19
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 19 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 19 recites: A system to: obtain line-of-sight (LOS) profiles for a set of residential buildings in an area of interest (AOI) that are candidates for deployment of wireless communication mesh network nodes for a wireless communication mesh network, wherein each residential building in the set is associated with a potential customer of a service that is to be provided through the wireless communication mesh network, and wherein each LOS profile comprises available LOS paths from a particular area of a given residential building's roof to the given residential building's surrounding area;  input the LOS profiles for the set of residential buildings to (i) evaluate which residential buildings in the set are suitable for deployment of the wireless communication mesh network nodes for the wireless communication mesh network, wherein the evaluation by the first software engine is based at least in part on the LOS profiles for the set of residential buildings, and (ii) based on the evaluation, identify a first subset of residential buildings at which to deploy wireless communication mesh network nodes associated with a first tier of the service to be provided through the wireless communication mesh network and (b) a second subset of residential buildings at which to deploy wireless communication mesh network nodes associated with a second tier of the service to be provided through the wireless communication network, wherein each residential building in the identified first and second subsets has a direct LOS path with at least one other residential building in the identified first and second subsets, wherein each wireless communication mesh network node to be deployed at a given residential building in the identified first subset comprises first-tier equipment for establishing one or both of a point-to-point (ptp) wireless link or a point-to-multipoint (ptmp) wireless link that is to be installed on the given residential building's roof, and wherein each wireless communication mesh network node to be deployed at a given residential building in the identified second subset comprises second-tier equipment for establishing one or both of a ptp wireless link or a ptmp wireless link that is to be installed on the given residential building's roof; and generate and output information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subsets of residential buildings in the AOI, wherein the information comprises, for each respective residential building in the identified first and second subsets of residential buildings, (i) location information for the respective residential building and (ii) equipment installation information for a wireless communication mesh network node to be deployed at the respective residential building. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. In this case, providing information based on an analysis is a form managing interactions between. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 19 includes additional elements: a network interface; a processor; a non-transitory computer-readable medium; a wireless communication mesh network; a dataset; and a first software engine.
The network interface is merely used to communicate with the other computer components (Paragraph 0017). The processor is merely used to execute instructions (Paragraph 0017). The computer readable medium is merely used to store instructions (Paragraph 0017). The dataset is merely used to store LOS profile information (Paragraph 0055 & Paragraph 0064). The first software engine is merely used to select customers that have a good LOS profile (Paragraph 0107). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “network interface,” “processor,” “computer readable medium,” “dataset,” and “software engine” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the wireless communication mesh network is merely used to provide an internet service. The wireless communication mesh network is considered “field of use” (MPEP 2106.05h); as it’s just used to provide a service and does not improve the internet service. Further, the dataset is considered “field of use” (MPEP 2106.05h); as it’s just used to store data and does not improve the database.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of identifying a set of potential customers for a service to be provided through a wireless communication mesh network in an area of interest (AOI). The specification shows that the network interface is merely used to communicate with the other computer components (Paragraph 0017). The processor is merely used to execute instructions (Paragraph 0017). The computer readable medium is merely used to store instructions (Paragraph 0017). The dataset is merely used to store LOS profile information (Paragraph 0055 & Paragraph 0064). The first software engine is merely used to select customers that have a good LOS profile (Paragraph 0107). The wireless communication mesh network is merely used to provide an internet service. Further, the wireless communication mesh network is a conventional computer function of “receiving and transmitting data over a network” and the dataset is a conventional computer function of “storing information in a memory” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 3, 15, 21-25, 30-31, and 33 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: how the sites/areas are selected; and additional information included in the outputted equipment installation information. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing interactions between people. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 26-27, and 32 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is a second software engine. The second software engine is merely used to facilitate planning the respective schedules of various installation teams working on different phases of the wireless communication mesh network installation/deployment (Paragraph 0009). Merely stating that the step is performed by a computer device results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 28-29 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer descriptive limitations of elements found in the independent claim and addressed above such as by specifying wherein the software engine further functions to: based on the evaluation, identify a second subset of sites for deploying wireless communication mesh network nodes associated with a second tier of the service to be provided through the wireless communication mesh network that differs from the first tier. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing interactions between people. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 10-11, 13, 15, 19, 21-25, 28-29, 30-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Caminiti et al. (US 2003/0218994 A1), in view of Ginis (WO 2020/014000 A1), in further view of Wong et al. (US 2020/0015046 A1).
Regarding claim 1 (Currently Amended), Caminiti et al. discloses a computing system comprising: a network interface (Abstract, The present invention provides a three-dimensional neighborhood modeling system that uses aerial image data, Digital Elevation Models, U.S. street map data and address data to automatically map the placement of nodes within a neighborhood or other geographical area; Paragraph 0029, FIG. 1 is a diagrammatic view of an infrared wireless mesh network in accordance with the invention); at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor,  such that the computing system is configured to (Claim 22, A computer-readable medium containing instructions for determining line-of-sight configurations between a plurality of points in three-dimensional space, wherein said instructions that cause a computer to):
obtain line-of-sight (LOS) profiles for a set of sites in an area of interest (AOI) that are candidates for deployment of wireless communication mesh network nodes for a wireless communication mesh network (see Figure 1 and related text in Paragraph 0043, In a mesh network configuration, it is therefore important to be able to determine all potential lines-of-sight between points. In the present application, a process for systematically processing every node in a geographical area to determine all possible line-of-sight configurations is disclosed. The present invention may be used to automatically determine potential line-of-sight configurations between nodes in a network, and save these line-of-sight configurations to a database or file. This file can then be used by an application to configure the nodes in a FOS system), wherein each site in the set comprises private infrastructure associated with a potential customer of a service that is to be provided through the wireless communication mesh network, and wherein each LOS profile comprises a dataset that indicates available LOS paths from a given site to its surrounding area (Paragraph 0048, For each pair of points or nodes, the application performs visual processing between the nodes as shown by step 220. In this step the application determines the three dimensional location of each node and calculates the straight line between the two nodes. This visual processing is done using a three-dimensional map of the area under consideration. This three-dimensional map includes the houses or other structures upon which a node may be installed trees and other potential obstructions to a line-of-sight between nodes; Paragraph 0050, In a preferred embodiment, if a node can be installed at alternative positions on a house or other structure, these alternative placements for the nodes are considered in step 250); 
input the LOS profiles for the set of sites into a first software engine that functions to (Paragraph 0052, Step 200 is shown in more detail in FIG. 3A as steps 201, 202, 203 and 204. At step 201, certain parameters that will he used by the process to make the line-of-sight determinations are acquired. These parameters may be set in the software code, or may be entered by a user, or some combination thereof. As shown, these parameters may include Maximum Link Length, Horizontal Margin, Vertical Margin, Maximum Vertical Angles, Node Height, and Alternative Node Placement Data) (i) evaluate which sites in the set are suitable for deployment of the wireless communication mesh network nodes for the wireless communication mesh network, wherein the evaluation by the first software engine is based at least in part on the LOS profiles for the set of sites (Paragraph 0049, At step 230, the validity of the straight line is considered. If the line is determined to be a valid, unobstructed line-of-sight at step 230, then it is recorded as a valid line-of-sight at step 235, and in a preferred embodiment, also as an alternate line-of-sight between the nodes at step 236. If it is determined to not be a valid, unobstructed line-of-sight then it is recorded that there is no valid line of-sight between the two nodes at step 239 and alternative node placement is considered beginning at Step 250), and (ii) based on the evaluation, identify a first subset of sites at which to deploy wireless communication mesh network nodes associated with a first tier of the service to be provided through the wireless communication mesh network (Paragraph 0008, There thus exists a real demand for high-speed Internet connections in areas that cable and/or DSL service providers may never serve; Paragraph 0049, At step 230, the validity of the straight line is considered. If the line is determined to be a valid, unobstructed line-of-sight at step 230, then it is recorded as a valid line-of-sight at step 235, and in a preferred embodiment, also as an alternate line-of-sight between the nodes at step 236. If it is determined to not be a valid, unobstructed line-of-sight then it is recorded that there is no valid line of-sight between the two nodes at step 239 and alternative node placement is considered beginning at Step 250; Paragraph 0056, Map in Step 202 is a map of the area under consideration in which every pixel has an associated elevation that represents the terrain elevation adjusted for buildings, trees and other objects at that pixel’s location; Examiner notes that the first tier of service to be provided is a high speed internet connection) and (b) a second subset of sites at which to deploy wireless communication mesh network nodes associated with a ... tier of the service to be provided through the wireless communication network (Paragraph 0056, Map in Step 202 is a map of the area under consideration in which every pixel has an associated elevation that represents the terrain elevation adjusted for buildings, trees and other objects at that pixel’s location; Examiner notes that Caminiti et al. can evaluate LOS for different geographic areas (e.g. evaluate LOS for a different city based on maps or aerial images)), wherein each site in the identified first and second subsets has a direct LOS path with at least one other site in the identified first and second subsets (Paragraph 0049, At step 230, the validity of the straight line is considered. If the line is determined to be a valid, unobstructed line-of-sight at step 230, then it is recorded as a valid line-of-sight at step 235, and in a preferred embodiment, also as an alternate line-of-sight between the nodes at step 236. If it is determined to not be a valid, unobstructed line-of-sight then it is recorded that there is no valid line of-sight between the two nodes at step 239 and alternative node placement is considered beginning at Step 250), wherein each wireless communication mesh network node to be deployed at a given site in the identified first subset comprises first-tier equipment for establishing one or both of a point-to-point (ptp) wireless link or a point-to-multipoint (ptmp) wireless link that is to be installed at the given site (Paragraph 0041, There are basically three different network configurations for wireless networks. The first is a single point-to-point link, which provides a dedicated, high-capacity link between two terminals. The second is a point-to multipoint network that includes hub stations and customer premise equipment. This typology works by placing the hub station on a tall building. Laser Signals are then transmitted in a star topology to the surrounding buildings. These buildings receive and transmit the signal to customer premise equipment mounted on the roof or placed in windows; Paragraph 0042, Another, more reliable, type of network configuration is the mesh network. This typology is an extension of point-to-point links and is designed to provide last-mile access. The mesh network is comprised of short, redundant links, eliminating a single point of failure and ensuring carrier-class reliability, even in dense fog. The present invention is described in terms of a point-to-point mesh network topology, however it will be obvious to one skilled in the art the system and method of present invention is not limited to a point-to-point mesh network, and may be applied to other network configurations; It can be noted that the claim language is written in alternative form. The limitation taught by Caminiti et al. is based on “equipment for establishing point-to-point mesh network"), and wherein each wireless communication mesh network node to be deployed at a given site in the identified second subset comprises ... -tier equipment for establishing one or both of a ptp wireless link or a ptmp wireless link that is to be installed at the given site (Paragraph 0041, There are basically three different network configurations for wireless networks. The first is a single point-to-point link, which provides a dedicated, high-capacity link between two terminals. The second is a point-to multipoint network that includes hub stations and customer premise equipment. This typology works by placing the hub station on a tall building. Laser Signals are then transmitted in a star topology to the surrounding buildings. These buildings receive and transmit the signal to customer premise equipment mounted on the roof or placed in windows; Paragraph 0042, Another, more reliable, type of network configuration is the mesh network. This typology is an extension of point-to-point links and is designed to provide last-mile access. The mesh network is comprised of short, redundant links, eliminating a single point of failure and ensuring carrier-class reliability, even in dense fog. The present invention is described in terms of a point-to-point mesh network topology, however it will be obvious to one skilled in the art the system and method of present invention is not limited to a point-to-point mesh network, and may be applied to other network configurations; Paragraph 0056, Map in Step 202 is a map of the area under consideration in which every pixel has an associated elevation that represents the terrain elevation adjusted for buildings, trees and other objects at that pixel’s location; Examiner notes that Caminiti et al. can evaluate LOS for different geographic areas (e.g. evaluate LOS for a different city based on maps or aerial images). It can be noted that the claim language is written in alternative form. The limitation taught by Caminiti et al. is based on “equipment for establishing point-to-point mesh network"); 
and generate and output information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subset of sites (Paragraph 0051, Once all combinations of nodes have been considered and all valid lines-of-sight have been determined and recorded, a Line-Of-Sight table file is created and saved at step 290. The Line-Of-sight table file and the Alternative Line-Of-Sight table file are used by an application to adjust and install new FOS nodes in the network; Paragraph 0056, Map in Step 202 is a map of the area under consideration in which every pixel has an associated elevation that represents the terrain elevation adjusted for buildings, trees and other objects at that pixel’s location; Examiner notes that Caminiti et al. can evaluate LOS for different geographic areas (e.g. evaluate LOS for a different city based on maps or aerial images)), wherein the information comprises, for each respective site in the identified first and second subset of sites, (i) location information for the respective site and (ii) equipment installation information for a wireless communication mesh network node to be deployed at the respective site (Paragraph 0048, For each pair of points or nodes, the application performs visual processing between the nodes as shown by step 220. In this step the application determines the three dimensional location of each node and calculates the straight line between the two nodes. This visual processing is done using a three-dimensional map of the area under consideration. This three-dimensional map includes the houses or other structures upon which a node may be installed trees and other potential obstructions to a line-of-sight between nodes; Paragraph 0050, In a preferred embodiment, if a node can be installed at alternative positions on a house or other structure, these alternative placements for the nodes are considered in step 250; Paragraph 0051, The Line-Of-Sight table contains all of the valid lines-of-sight recorded at step 235, and in a preferred embodiment, also contains the records from step 239 that record information about the line between two nodes that is not a valid line-of-sight. The Line-Of-Sight table file and the Alternative Line-Of-Sight table file are used by an application to adjust and install new FOS nodes in the network; Paragraphs 0065-0067, An example of the fields and format of a record that may be used in the Line-Of-Sight table is: As shown in this example, each Line-Of-Sight record identifies the two nodes (1" node ID, 2" node ID), the houses on which they are installed (House ID), the three-dimensional position of each node (X coordinate, y coordinate, elevation), the length of the line between the nodes and whether or not it is a valid line-of-sight)  Examiner notes that the nodes include location data and the equipment to be deployed is the point-to-point equipment), and wherein respective first-tier equipment is thereafter installed at one or more sites within the first subset and respective second-tier equipment is thereafter installed at one or more sites within the second subset in accordance with the information (Paragraph 0051, The Line-Of-Sight table file and the Alternative Line-Of-Sight table file are used by an application to adjust and install new FOS nodes in the network; Paragraph 0056, The Node Location Data table may contain additional information, such as an identifier of the house or other structure on which the node is installed).
Although Caminiti et al. discloses to generate and output information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subset of sites wherein the information comprises, for each respective site in the identified first and second subset of sites, (i) location information for the respective site (e.g. line of sight table), Caminiti et al. does not specifically disclose wherein the information comprises equipment installation information for a wireless communication mesh network node to be deployed at the respective site.
However, Ginis discloses to generate and output information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subsets of sites, wherein the information comprises, for each respective site in the identified first and second subsets of sites, (i) location information for the respective site and (ii) equipment installation information for a wireless communication mesh network node to be deployed at the respective site (Paragraph 0095, The customer qualification result can have multiple fields of information. It typically contains a recommendation such as "install", "survey", "cannot serve" as explained above. It may also include information about areas identified for antenna installation or about one or more preferred locations for such installation, e.g. "mount antenna at coordinates (X,Y); chimney". It may provide data, such as the computed area of the viewshed-illuminated part of the roof, the distance between the base-station and the customer-side antenna location, the compass bearing for aligning the customer-side antenna to the base-station, estimated antenna tilt angle, expected received signal strength and expected transmission speed; See priority application # 62/696,742, Paragraph 0095; Applicant states, in paragraph 0009, that the equipment installation information may include antennal mounting or antenna alignment. Based on broadest reasonable interpretation in light of the specification, Ginis discloses “equipment installation information” because the recommendations include information of how the antenna should be mounted and aligned).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subsets of sites (e.g. line of sight table) of the invention of Caminiti et al. to further incorporate wherein the information comprises equipment installation information for a wireless communication mesh network node to be deployed at the respective site of the invention of Ginis because doing so would allow the system to provide information about areas identified for antenna installation or about one or more preferred locations for such installation. Also, provide data, such as the computed area of the viewshed-illuminated part of the roof, the distance between the base-station and the customer-side antenna location, the compass bearing for aligning the customer-side antenna to the base-station, estimated antenna tilt angle, expected received signal strength and expected transmission speed (see Ginis, Paragraph 0095). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Caminiti et al. discloses a first subset of sites at which to deploy wireless communication mesh network nodes associated with a first tier of the service to be provided through the wireless communication mesh network (e.g. high speed internet service) and wherein different customers may prefer a higher or lower tier of service (Paragraphs 0003-0004). Ginis discloses different service tiers and the need of higher throughput (Paragraph 0009, 4G or 5G). Although the combination of Caminiti et al. and Ginis discloses all the limitations above, the combination of Caminiti et al. and Ginis does not specifically disclose a second tier of the service to be provided through the wireless communication network.
However, Wong et al. discloses a second subset of sites at which to deploy wireless communication mesh network nodes associated with a second tier of the service to be provided through the wireless communication network (Paragraph 0024, Fixed Wireless Internet (FWI) service, utilizing LTE on Band 30, has been utilized to provide basic internet service to rural Connect America Fund phase II (CAF II) customers who are underserved and/or unserved. The FWI service utilizes a professionally installed outdoor wireless antenna (OWA) and residential gateway (RG) together as a Customer Premise Equipment (CPE). Access points are deployed to wirelessly communicate with the CPE while maintaining a minimum CAF II performance requirement (e.g., minimum downlink (DL) of 10 Mbps, minimum uplink (UL) of 1 Mbps, and/or round-trip latency of less than or equal to 100 ms). Conventionally, the FWI is offered to subscribers based on a fixed data usage fee. For example, a flat fee is charged for a specified amount of data usage, for example, per month. However, the speed of the data delivery is not utilized as a determining factor for billing; Paragraph 0048, In one aspect, when a new customer is on-boarded/registered, for example, via the sales UI component 406, a feedback component 502 can be utilized to provide the customer's profile (e.g., selected speed tier, applications/services, etc.) to the qualification component 102. As an example, the feedback component 502 can aggregate new customer profiles and provide the update to the qualification component 102 periodically, at a defined time, on-demand, in response to an event, etc. In an aspect, the qualification component 102 can utilize the update to modify the estimated data rate/throughput and/or available capacity within one or more grids. In response to a grid update, the overlay component 402 can update the overlaid information that is provided to the sales UI component 406 for subsequent on-boarding/registration of new customers; Paragraph 0049, FIG. 6 illustrates and example system 600 that facilitates billing subscribers at different speed-tier levels. It is noted that qualification component 102 can comprise functionality as more fully described herein, for example, as described above with regards to systems 100, 400, and 500. A service provider can offer wireless service to a customer based on a customer-selected speed tier as part of a service agreement. As an example, a higher fee can be charged for higher speed tiers that correspond to higher data throughput and/or faster data rates; Paragraph 0058, In addition, at 910, the prospective customer can be offered the ability to subscribe to the determines speed tier or lower speed tiers (if any). As an example, different speed tiers corresponding to different target throughput ranges can be defined by a network operator. This enables the prospective customer to customize their service and/or billing and provides increased flexibility for both user and operator. As an example, the data rate/throughput associated with the speed tier subscribed to by the customer can be manually verified (e.g., by a technician within the area) prior to billing and/or completing the registration of the customer) ... and wherein each wireless communication mesh network node to be deployed at a given site in the identified second subset comprises second-tier equipment for establishing one or both of a ... wireless link that is to be installed at the given site (Paragraph 0024, Fixed Wireless Internet (FWI) service, utilizing LTE on Band 30, has been utilized to provide basic internet service to rural Connect America Fund phase II (CAF II) customers who are underserved and/or unserved. The FWI service utilizes a professionally installed outdoor wireless antenna (OWA) and residential gateway (RG) together as a Customer Premise Equipment (CPE). Access points are deployed to wirelessly communicate with the CPE while maintaining a minimum CAF II performance requirement (e.g., minimum downlink (DL) of 10 Mbps, minimum uplink (UL) of 1 Mbps, and/or round-trip latency of less than or equal to 100 ms). Conventionally, the FWI is offered to subscribers based on a fixed data usage fee. For example, a flat fee is charged for a specified amount of data usage, for example, per month. However, the speed of the data delivery is not utilized as a determining factor for billing).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the subset of sites for deploying wireless communication mesh network nodes, wherein each subset of sites may have a different throughput based on the distance between base-stations and customer devices of the invention of Caminiti et al. and Ginis to further incorporate different service tiers of the invention of Wong et al. because doing so would allow the system to offer wireless service to a customer based on a customer-selected speed tier as part of a service agreement (see Wong et al., Paragraph 0049). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Regarding claim 13 (Currently Amended), Caminiti et al. discloses a method (Abstract, Method for creating the 3-Dimensional, House and Tree Maps used in the line-of-Sight processing are also disclosed) comprising: 
obtaining line-of-sight (LOS) profiles for a set of sites in an area of interest (AOI) that are candidates for deployment of wireless communication mesh network nodes for a wireless communication mesh network (see Figure 1 and related text in Paragraph 0043, In a mesh network configuration, it is therefore important to be able to determine all potential lines-of-sight between points. In the present application, a process for systematically processing every node in a geographical area to determine all possible line-of-sight configurations is disclosed. The present invention may be used to automatically determine potential line-of-sight configurations between nodes in a network, and save these line-of-sight configurations to a database or file. This file can then be used by an application to configure the nodes in a FOS system), wherein each site in the set comprises private infrastructure associated with a potential customer of a service that is to be provided through the wireless communication mesh network, and wherein each LOS profile comprises a dataset that indicates available LOS paths from a given site to its surrounding area (Paragraph 0048, For each pair of points or nodes, the application performs visual processing between the nodes as shown by step 220. In this step the application determines the three dimensional location of each node and calculates the straight line between the two nodes. This visual processing is done using a three-dimensional map of the area under consideration. This three-dimensional map includes the houses or other structures upon which a node may be installed trees and other potential obstructions to a line-of-sight between nodes; Paragraph 0050, In a preferred embodiment, if a node can be installed at alternative positions on a house or other structure, these alternative placements for the nodes are considered in step 250); 
inputting the LOS profiles for the set of sites into a first software engine that functions to (Paragraph 0052, Step 200 is shown in more detail in FIG. 3A as steps 201, 202, 203 and 204. At step 201, certain parameters that will he used by the process to make the line-of-sight determinations are acquired. These parameters may be set in the software code, or may be entered by a user, or some combination thereof. As shown, these parameters may include Maximum Link Length, Horizontal Margin, Vertical Margin, Maximum Vertical Angles, Node Height, and Alternative Node Placement Data) i) evaluate which sites in the set are suitable for deployment of the wireless communication mesh network nodes for the wireless communication mesh network, wherein the evaluation by the first software engine is based at least in part on the LOS profiles for the set of sites (Paragraph 0049, At step 230, the validity of the straight line is considered. If the line is determined to be a valid, unobstructed line-of-sight at step 230, then it is recorded as a valid line-of-sight at step 235, and in a preferred embodiment, also as an alternate line-of-sight between the nodes at step 236. If it is determined to not be a valid, unobstructed line-of-sight then it is recorded that there is no valid line of-sight between the two nodes at step 239 and alternative node placement is considered beginning at Step 250), and (ii) based on the evaluation, identify a first subset of sites at which to deploy wireless communication mesh network nodes associated with a first tier of the service to be provided through the wireless communication mesh network (Paragraph 0008, There thus exists a real demand for high-speed Internet connections in areas that cable and/or DSL service providers may never serve; Paragraph 0049, At step 230, the validity of the straight line is considered. If the line is determined to be a valid, unobstructed line-of-sight at step 230, then it is recorded as a valid line-of-sight at step 235, and in a preferred embodiment, also as an alternate line-of-sight between the nodes at step 236. If it is determined to not be a valid, unobstructed line-of-sight then it is recorded that there is no valid line of-sight between the two nodes at step 239 and alternative node placement is considered beginning at Step 250; Paragraph 0056, Map in Step 202 is a map of the area under consideration in which every pixel has an associated elevation that represents the terrain elevation adjusted for buildings, trees and other objects at that pixel’s location; Examiner notes that the first tier of service to be provided is a high speed internet connection), and (b) a second subset of sites at which to deploy wireless communication mesh network nodes associated with a ... tier of the service to be provided through the wireless communication network (Paragraph 0056, Map in Step 202 is a map of the area under consideration in which every pixel has an associated elevation that represents the terrain elevation adjusted for buildings, trees and other objects at that pixel’s location; Examiner notes that Caminiti et al. can evaluate LOS for different geographic areas (e.g. evaluate LOS for a different city based on maps or aerial images)), wherein each site in the identified first and second subsets has a direct LOS path with at least one other site in the identified first and second subsets (Paragraph 0049, At step 230, the validity of the straight line is considered. If the line is determined to be a valid, unobstructed line-of-sight at step 230, then it is recorded as a valid line-of-sight at step 235, and in a preferred embodiment, also as an alternate line-of-sight between the nodes at step 236. If it is determined to not be a valid, unobstructed line-of-sight then it is recorded that there is no valid line of-sight between the two nodes at step 239 and alternative node placement is considered beginning at Step 250) and wherein each wireless communication mesh network node to be deployed at a given site in the identified first subset comprises first-tier equipment for establishing one or both of a point-to-point (ptp) wireless link or a point-to-multipoint (ptmp) wireless link (Paragraph 0041, There are basically three different network configurations for wireless networks. The first is a single point-to-point link, which provides a dedicated, high-capacity link between two terminals. The second is a point-to multipoint network that includes hub stations and customer premise equipment. This typology works by placing the hub station on a tall building. Laser Signals are then transmitted in a star topology to the surrounding buildings. These buildings receive and transmit the signal to customer premise equipment mounted on the roof or placed in windows; Paragraph 0042, Another, more reliable, type of network configuration is the mesh network. This typology is an extension of point-to-point links and is designed to provide last-mile access. The mesh network is comprised of short, redundant links, eliminating a single point of failure and ensuring carrier-class reliability, even in dense fog. The present invention is described in terms of a point-to-point mesh network topology, however it will be obvious to one skilled in the art the system and method of present invention is not limited to a point-to-point mesh network, and may be applied to other network configurations; It can be noted that the claim language is written in alternative form. The limitation taught by Caminiti et al. is based on “equipment for establishing point-to-point mesh network"), and wherein each wireless communication mesh network node to be deployed at a given site in the identified second subset comprises ... -tier equipment for establishing one or both of a ptp wireless link or a ptmp wireless link that is to be installed at the given site (Paragraph 0041, There are basically three different network configurations for wireless networks. The first is a single point-to-point link, which provides a dedicated, high-capacity link between two terminals. The second is a point-to multipoint network that includes hub stations and customer premise equipment. This typology works by placing the hub station on a tall building. Laser Signals are then transmitted in a star topology to the surrounding buildings. These buildings receive and transmit the signal to customer premise equipment mounted on the roof or placed in windows; Paragraph 0042, Another, more reliable, type of network configuration is the mesh network. This typology is an extension of point-to-point links and is designed to provide last-mile access. The mesh network is comprised of short, redundant links, eliminating a single point of failure and ensuring carrier-class reliability, even in dense fog. The present invention is described in terms of a point-to-point mesh network topology, however it will be obvious to one skilled in the art the system and method of present invention is not limited to a point-to-point mesh network, and may be applied to other network configurations; Paragraph 0056, Map in Step 202 is a map of the area under consideration in which every pixel has an associated elevation that represents the terrain elevation adjusted for buildings, trees and other objects at that pixel’s location; Examiner notes that Caminiti et al. can evaluate LOS for different geographic areas (e.g. evaluate LOS for a different city based on maps or aerial images). It can be noted that the claim language is written in alternative form. The limitation taught by Caminiti et al. is based on “equipment for establishing point-to-point mesh network"); 
and generating and outputting information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subset of sites in the AOI (Paragraph 0051, Once all combinations of nodes have been considered and all valid lines-of-sight have been determined and recorded, a Line-Of-Sight table file is created and saved at step 290. The Line-Of-sight table file and the Alternative Line-Of-Sight table file are used by an application to adjust and install new FOS nodes in the network; Paragraph 0056, Map in Step 202 is a map of the area under consideration in which every pixel has an associated elevation that represents the terrain elevation adjusted for buildings, trees and other objects at that pixel’s location; Examiner notes that Caminiti et al. can evaluate LOS for different geographic areas (e.g. evaluate LOS for a different city based on maps or aerial images)), wherein the information comprises, for each respective site in the identified first and second subset of sites, (i) location information for the respective site and (ii) equipment installation information for a wireless communication mesh network node to be deployed at the respective site (Paragraph 0048, For each pair of points or nodes, the application performs visual processing between the nodes as shown by step 220. In this step the application determines the three dimensional location of each node and calculates the straight line between the two nodes. This visual processing is done using a three-dimensional map of the area under consideration. This three-dimensional map includes the houses or other structures upon which a node may be installed trees and other potential obstructions to a line-of-sight between nodes; Paragraph 0050, In a preferred embodiment, if a node can be installed at alternative positions on a house or other structure, these alternative placements for the nodes are considered in step 250; Paragraph 0051, The Line-Of-Sight table contains all of the valid lines-of-sight recorded at step 235, and in a preferred embodiment, also contains the records from step 239 that record information about the line between two nodes that is not a valid line-of-sight. The Line-Of-Sight table file and the Alternative Line-Of-Sight table file are used by an application to adjust and install new FOS nodes in the network; Paragraphs 0065-0067, An example of the fields and format of a record that may be used in the Line-Of-Sight table is: As shown in this example, each Line-Of-Sight record identifies the two nodes (1" node ID, 2" node ID), the houses on which they are installed (House ID), the three-dimensional position of each node (X coordinate, y coordinate, elevation), the length of the line between the nodes and whether or not it is a valid line-of-sight)  Examiner notes that the nodes include location data and the equipment to be deployed is the point-to-point equipment), and wherein respective first-tier equipment is thereafter installed at one or more sites within the first subset and respective second-tier equipment is thereafter installed at one or more sites within the second subset in accordance with the information (Paragraph 0051, The Line-Of-Sight table file and the Alternative Line-Of-Sight table file are used by an application to adjust and install new FOS nodes in the network; Paragraph 0056, The Node Location Data table may contain additional information, such as an identifier of the house or other structure on which the node is installed).
Although Caminiti et al. discloses generating and outputting information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subset of sites wherein the information comprises, for each respective site in the identified first and second subset of sites, (i) location information for the respective site (e.g. line of sight table), Caminiti et al. does not specifically disclose wherein the information comprises equipment installation information for a wireless communication mesh network node to be deployed at the respective site.
However, Ginis discloses generating and outputting information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subsets of sites, wherein the information comprises, for each respective site in the identified first and second subsets of sites, (i) location information for the respective site and (ii) equipment installation information for a wireless communication mesh network node to be deployed at the respective site (Paragraph 0095, The customer qualification result can have multiple fields of information. It typically contains a recommendation such as "install", "survey", "cannot serve" as explained above. It may also include information about areas identified for antenna installation or about one or more preferred locations for such installation, e.g. "mount antenna at coordinates (X,Y); chimney". It may provide data, such as the computed area of the viewshed-illuminated part of the roof, the distance between the base-station and the customer-side antenna location, the compass bearing for aligning the customer-side antenna to the base-station, estimated antenna tilt angle, expected received signal strength and expected transmission speed; See priority application # 62/696,742, Paragraph 0095; Applicant states, in paragraph 0009, that the equipment installation information may include antennal mounting or antenna alignment. Based on broadest reasonable interpretation in light of the specification, Ginis discloses “equipment installation information” because the recommendations include information of how the antenna should be mounted and aligned).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subsets of sites (e.g. line of sight table) of the invention of Caminiti et al. to further incorporate wherein the information comprises equipment installation information for a wireless communication mesh network node to be deployed at the respective site of the invention of Ginis because doing so would allow the system to provide information about areas identified for antenna installation or about one or more preferred locations for such installation. Also, provide data, such as the computed area of the viewshed-illuminated part of the roof, the distance between the base-station and the customer-side antenna location, the compass bearing for aligning the customer-side antenna to the base-station, estimated antenna tilt angle, expected received signal strength and expected transmission speed (see Ginis, Paragraph 0095). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Caminiti et al. discloses a first subset of sites at which to deploy wireless communication mesh network nodes associated with a first tier of the service to be provided through the wireless communication mesh network (e.g. high speed internet service) and wherein different customers may prefer a higher or lower tier of service (Paragraphs 0003-0004). Ginis discloses different service tiers and the need of higher throughput (Paragraph 0009, 4G or 5G). Although the combination of Caminiti et al. and Ginis discloses all the limitations above, the combination of Caminiti et al. and Ginis does not specifically disclose a second tier of the service to be provided through the wireless communication network.
However, Wong et al. discloses a second subset of sites at which to deploy wireless communication mesh network nodes associated with a second tier of the service to be provided through the wireless communication network (Paragraph 0024, Fixed Wireless Internet (FWI) service, utilizing LTE on Band 30, has been utilized to provide basic internet service to rural Connect America Fund phase II (CAF II) customers who are underserved and/or unserved. The FWI service utilizes a professionally installed outdoor wireless antenna (OWA) and residential gateway (RG) together as a Customer Premise Equipment (CPE). Access points are deployed to wirelessly communicate with the CPE while maintaining a minimum CAF II performance requirement (e.g., minimum downlink (DL) of 10 Mbps, minimum uplink (UL) of 1 Mbps, and/or round-trip latency of less than or equal to 100 ms). Conventionally, the FWI is offered to subscribers based on a fixed data usage fee. For example, a flat fee is charged for a specified amount of data usage, for example, per month. However, the speed of the data delivery is not utilized as a determining factor for billing; Paragraph 0048, In one aspect, when a new customer is on-boarded/registered, for example, via the sales UI component 406, a feedback component 502 can be utilized to provide the customer's profile (e.g., selected speed tier, applications/services, etc.) to the qualification component 102. As an example, the feedback component 502 can aggregate new customer profiles and provide the update to the qualification component 102 periodically, at a defined time, on-demand, in response to an event, etc. In an aspect, the qualification component 102 can utilize the update to modify the estimated data rate/throughput and/or available capacity within one or more grids. In response to a grid update, the overlay component 402 can update the overlaid information that is provided to the sales UI component 406 for subsequent on-boarding/registration of new customers; Paragraph 0049, FIG. 6 illustrates and example system 600 that facilitates billing subscribers at different speed-tier levels. It is noted that qualification component 102 can comprise functionality as more fully described herein, for example, as described above with regards to systems 100, 400, and 500. A service provider can offer wireless service to a customer based on a customer-selected speed tier as part of a service agreement. As an example, a higher fee can be charged for higher speed tiers that correspond to higher data throughput and/or faster data rates; Paragraph 0058, In addition, at 910, the prospective customer can be offered the ability to subscribe to the determines speed tier or lower speed tiers (if any). As an example, different speed tiers corresponding to different target throughput ranges can be defined by a network operator. This enables the prospective customer to customize their service and/or billing and provides increased flexibility for both user and operator. As an example, the data rate/throughput associated with the speed tier subscribed to by the customer can be manually verified (e.g., by a technician within the area) prior to billing and/or completing the registration of the customer) ... and wherein each wireless communication mesh network node to be deployed at a given site in the identified second subset comprises second-tier equipment for establishing one or both of a ... wireless link that is to be installed at the given site (Paragraph 0024, Fixed Wireless Internet (FWI) service, utilizing LTE on Band 30, has been utilized to provide basic internet service to rural Connect America Fund phase II (CAF II) customers who are underserved and/or unserved. The FWI service utilizes a professionally installed outdoor wireless antenna (OWA) and residential gateway (RG) together as a Customer Premise Equipment (CPE). Access points are deployed to wirelessly communicate with the CPE while maintaining a minimum CAF II performance requirement (e.g., minimum downlink (DL) of 10 Mbps, minimum uplink (UL) of 1 Mbps, and/or round-trip latency of less than or equal to 100 ms). Conventionally, the FWI is offered to subscribers based on a fixed data usage fee. For example, a flat fee is charged for a specified amount of data usage, for example, per month. However, the speed of the data delivery is not utilized as a determining factor for billing).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the subset of sites for deploying wireless communication mesh network nodes, wherein each subset of sites may have a different throughput based on the distance between base-stations and customer devices of the invention of Caminiti et al. and Ginis to further incorporate different service tiers of the invention of Wong et al. because doing so would allow the system to offer wireless service to a customer based on a customer-selected speed tier as part of a service agreement (see Wong et al., Paragraph 0049). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 3 and 15 (Previously Presented), which are dependent of claims 1 and 13, the combination of Caminiti et al., Ginis, and Wong et al. discloses all the limitations in claims 1 and 13. Caminiti et al. further discloses wherein the AOI for the wireless communication mesh network is identified based on one or more of (i) availability of a fiber Point of Presence (PoP) site having LOS paths to its surrounding area, (ii) level of vegetation, (iii) population density, (iv) residential home density, (v) demographics, or (vi) average annual household income (Paragraph 0043, In the present application, a process for systematically processing every node in a geographical area to determine all possible line-of-sight configurations is disclosed. The present invention may be used to automatically determine potential line-of-sight configurations between nodes in a network, and save these line-of-sight configurations to a database or file; Paragraph 0048, For each pair of points or nodes, the application performs visual processing between the nodes as shown by step 220. In this step the application determines the three dimensional location of each node and calculates the straight line between the two nodes. This visual processing is done using a three-dimensional map of the area under consideration. This three-dimensional map includes the houses or other structures upon which a node may be installed trees and other potential obstructions to a line-of-sight between nodes; Paragraph 0081, As shown, at step 401, a Tree Map file is loaded, and at step 402, a House Map is loaded. Trees and houses are the two primary things to consider when determining lines of-sight, as the nodes are installed on the houses, and it is the trees and other houses that tend to obstruct lines-of-sight between nodes; It can be noted that the claim language is written in alternative form. The limitation taught by Caminiti et al. is based on “level of vegetation”).
Regarding claim 10 (Currently Amended), which is dependent of claim 1, the combination of Caminiti et al., Ginis, and Wong et al. discloses all the limitations in claim 1. Caminiti et al. further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to (Claim 22, A computer-readable medium containing instructions for determining line-of-sight configurations between a plurality of points in three-dimensional space, wherein said instructions that cause a computer to): 
after identifying the first and second subset of sites at which to deploy the wireless communication mesh network nodes for the wireless communication mesh network, identify an additional set of sites comprising private infrastructure where additional customers of the service to be provided through the wireless communication mesh network are needed in order to complete the wireless communication mesh network (Figure 2, item 201, Select two nodes not previously considered together; Paragraph 0047, After initialization step 200, the main processing loop begins at step 210 where two nodes are selected. In the first iteration, any two nodes may be selected. After the first iteration of the loop, two nodes that have not previously been considered together are selected. As will obvious to those skilled in the art, there are many methods of selecting pairs of nodes, and the pair of nodes selection process may be done by any method known to those skilled in the art. The loop between step 210 and step 280 is repeated until every combination of two nodes is considered and all valid lines of-sight determined; Paragraph 0048, For each pair of points or nodes, the application performs visual processing between the nodes as shown by step 220. In this step the application determines the three dimensional location of each node and calculates the straight line between the two nodes. This visual processing is done using a three-dimensional map of the area under consideration. This three-dimensional map includes the houses or other structures upon which a node may be installed trees and other potential obstructions to a line-of-sight between nodes); 
and generate and output information about the additional set of sites (Paragraph 0051, The Line-Of-Sight table contains all of the valid lines-of-sight recorded at step 235, and in a preferred embodiment, also contains the records from step 239 that record information about the line between two nodes that is not a valid line-of-sight. The Line-Of-Sight table file and the Alternative Line-Of-Sight table file are used by an application to adjust and install new FOS nodes in the network);
Regarding claim 11 (Previously Presented), which is dependent of claim 1, the combination of Caminiti et al., Ginis, and Wong et al. discloses all the limitations in claim 1. Caminiti et al. further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to (Claim 22, A computer-readable medium containing instructions for determining line-of-sight configurations between a plurality of points in three-dimensional space, wherein said instructions that cause a computer to):
 identify a Point of Presence (PoP) site within the AOI that has … connectivity and is to connect the wireless communication mesh network to a data center (see Figure 1 and related text in Paragraph 0039, Network node 106E is positioned on a base station 108 comprising, typically a neighboring building or cell tower providing access station to a traditional wired network various lines of sight between adjacent network nodes are indicated by dotted lines 110A-E).
Although Caminiti et al. discloses a POP site connected to the wireless communication mesh network (see Figure 1, item 108, Base Station), Chen et al. does not specifically disclose wherein the POP site has fiber connectivity.
However, Ginis discloses to identify a Point of Presence (PoP) site within the AOI that has fiber connectivity and is to connect the wireless communication mesh network to a data center (see Figure 1 and related text in Paragraph 0065, A new architecture 100 for fixed wireless communication services (or simply, "fixed wireless") is shown in Figure 1, which can be used in suburban as well as in urban environments. In this architecture, a wireline-fed, e.g., fiber-fed, business or data-center 105 serves as a central node. The data-center 105 is connected via fiber drop cable 111 to fiber line 102. The central node has point-to-point wireless connections to multiple sites (also known as "relay node sites", or simply, "relay nodes") l l0B, l l0C such as apartment/condo complexes, office buildings, and single-family homes. These connections allow residents or tenants at each relay node site to be served. Additionally, base-station equipment can be located at rooftops of such sites, through which neighboring residences or businesses can be served via point-to-multipoint wireless connections. For example, in Figure 1, a base-station 115 is mounted atop the relay node l l0C and is serving multiple end customers in single-family homes l l0A, l l0D-1 l0G. Finally, relay node sites can have additional point-to-point wireless connections to neighboring relay node sites further away from the data-center; ; See priority application # 62/696,742, Paragraph 0065).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the Point of Presence (PoP) site within the AOI that has connectivity and is to connect the wireless communication mesh network to a data center of the invention of Caminiti et al. to further incorporate wherein the POP site has fiber connectivity of the invention of Ginis because doing so is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 19 (Currently Amended), Caminiti et al. discloses a computing system comprising: a network interface (Abstract, The present invention provides a three-dimensional neighborhood modeling system that uses aerial image data, Digital Elevation Models, U.S. street map data and address data to automatically map the placement of nodes within a neighborhood or other geographical area; Paragraph 0029, FIG. 1 is a diagrammatic view of an infrared wireless mesh network in accordance with the invention); at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to (Claim 22, A computer-readable medium containing instructions for determining line-of-sight configurations between a plurality of points in three-dimensional space, wherein said instructions that cause a computer to):
obtain line-of-sight (LOS) profiles for a set of residential buildings in an area of interest (AOI) that are candidates for deployment of wireless communication mesh network nodes for a wireless communication mesh network (see Figure 1 and related text in Paragraph 0038,  Although only houses are shown in FIG. 1, it will be obvious to those skilled in the art that the nodes may be mounted on structures other than houses, such as apartment building, office buildings and the like. It is intended that the scope of the present invention include placing nodes on any type of building, structure or object; Paragraph 0043, In a mesh network configuration, it is therefore important to be able to determine all potential lines-of-sight between points. In the present application, a process for systematically processing every node in a geographical area to determine all possible line-of-sight configurations is disclosed. The present invention may be used to automatically determine potential line-of-sight configurations between nodes in a network, and save these line-of-sight configurations to a database or file. This file can then be used by an application to configure the nodes in a FOS system), wherein each residential building in the set is associated with a potential customer of a service that is to be provided through the wireless communication mesh network, and wherein each LOS profile comprises a dataset that indicates available LOS paths from a particular area of a given residential building's roof to the given residential building's surrounding area (see Figure 1 and related text in Paragraph 0038,  With reference first to FIG. 1, a diagram of a residential neighborhood 100 is shown including multiple houses indicated at 102A-E. As is typical in neighborhoods, trees or other natural obstacles exist, indicated at 104A&B, which may block lines of sight between adjoining houses. In accordance with the present invention, a series of infrared network nodes, indicated at 106A-E, are positioned on the upper, outer surfaces of the homes, for example the roofs; Paragraph 0048, For each pair of points or nodes, the application performs visual processing between the nodes as shown by step 220. In this step the application determines the three dimensional location of each node and calculates the straight line between the two nodes. This visual processing is done using a three-dimensional map of the area under consideration. This three-dimensional map includes the houses or other structures upon which a node may be installed trees and other potential obstructions to a line-of-sight between nodes; Paragraph 0050, In a preferred embodiment, if a node can be installed at alternative positions on a house or other structure, these alternative placements for the nodes are considered in step 250); 
input the LOS profiles for the set of residential buildings into a first software engine that functions to (Paragraph 0052, Step 200 is shown in more detail in FIG. 3A as steps 201, 202, 203 and 204. At step 201, certain parameters that will he used by the process to make the line-of-sight determinations are acquired. These parameters may be set in the software code, or may be entered by a user, or some combination thereof. As shown, these parameters may include Maximum Link Length, Horizontal Margin, Vertical Margin, Maximum Vertical Angles, Node Height, and Alternative Node Placement Data) (i) evaluate which residential buildings in the set are suitable for deployment of the wireless communication mesh network nodes for the wireless communication mesh network, wherein the evaluation by the first software engine is based at least in part on the LOS profiles for the set of residential buildings (see Figure 1 and related text in Paragraph 0049, At step 230, the validity of the straight line is considered. If the line is determined to be a valid, unobstructed line-of-sight at step 230, then it is recorded as a valid line-of-sight at step 235, and in a preferred embodiment, also as an alternate line-of-sight between the nodes at step 236. If it is determined to not be a valid, unobstructed line-of-sight then it is recorded that there is no valid line of-sight between the two nodes at step 239 and alternative node placement is considered beginning at Step 250), and (ii) based on the evaluation, identify a first subset of residential buildings at which to deploy wireless communication mesh network nodes associated with a first tier of the service to be provided through the wireless communication mesh network (Paragraph 0008, There thus exists a real demand for high-speed Internet connections in areas that cable and/or DSL service providers may never serve; Paragraph 0049, At step 230, the validity of the straight line is considered. If the line is determined to be a valid, unobstructed line-of-sight at step 230, then it is recorded as a valid line-of-sight at step 235, and in a preferred embodiment, also as an alternate line-of-sight between the nodes at step 236. If it is determined to not be a valid, unobstructed line-of-sight then it is recorded that there is no valid line of-sight between the two nodes at step 239 and alternative node placement is considered beginning at Step 250; Paragraph 0056, Map in Step 202 is a map of the area under consideration in which every pixel has an associated elevation that represents the terrain elevation adjusted for buildings, trees and other objects at that pixel’s location; Examiner notes that the first tier of service to be provided is a high speed internet connection) and (b) a second subset of residential buildings at which to deploy wireless communication mesh network nodes associated with a ... tier of the service to be provided through the wireless communication network (Paragraph 0056, Map in Step 202 is a map of the area under consideration in which every pixel has an associated elevation that represents the terrain elevation adjusted for buildings, trees and other objects at that pixel’s location; Examiner notes that Caminiti et al. can evaluate LOS for different geographic areas (e.g. evaluate LOS for a different city based on maps or aerial images)), wherein each residential building in the identified first and second subsets has a direct LOS path with at least one other residential building in the identified first and second subsets (Paragraph 0049, At step 230, the validity of the straight line is considered. If the line is determined to be a valid, unobstructed line-of-sight at step 230, then it is recorded as a valid line-of-sight at step 235, and in a preferred embodiment, also as an alternate line-of-sight between the nodes at step 236. If it is determined to not be a valid, unobstructed line-of-sight then it is recorded that there is no valid line of-sight between the two nodes at step 239 and alternative node placement is considered beginning at Step 250), wherein each wireless communication mesh network node to be deployed at a given residential building in the identified first subset comprises first-tier equipment for establishing one or both of a point-to-point (ptp) wireless link or a point-to-multipoint (ptmp) wireless link that is to be installed on the given residential building’s roof (Paragraph 0041, There are basically three different network configurations for wireless networks. The first is a single point-to-point link, which provides a dedicated, high-capacity link between two terminals. The second is a point-to multipoint network that includes hub stations and customer premise equipment. This typology works by placing the hub station on a tall building. Laser Signals are then transmitted in a star topology to the surrounding buildings. These buildings receive and transmit the signal to customer premise equipment mounted on the roof or placed in windows; Paragraph 0042, Another, more reliable, type of network configuration is the mesh network. This typology is an extension of point-to-point links and is designed to provide last-mile access. The mesh network is comprised of short, redundant links, eliminating a single point of failure and ensuring carrier-class reliability, even in dense fog. The present invention is described in terms of a point-to-point mesh network topology, however it will be obvious to one skilled in the art the system and method of present invention is not limited to a point-to-point mesh network, and may be applied to other network configurations; Paragraph 0055, For example, the nodes may be placed on the center of the roof by default; It can be noted that the claim language is written in alternative form. The limitation taught by Caminiti et al. is based on “equipment for establishing point-to-point mesh network"), and wherein each wireless communication mesh network node to be deployed at a given residential building in the identified second subset comprises ... -tier equipment for establishing one or both of a ptp wireless link or a ptmp wireless link that is to be installed on the given residential building’s roof (Paragraph 0041, There are basically three different network configurations for wireless networks. The first is a single point-to-point link, which provides a dedicated, high-capacity link between two terminals. The second is a point-to multipoint network that includes hub stations and customer premise equipment. This typology works by placing the hub station on a tall building. Laser Signals are then transmitted in a star topology to the surrounding buildings. These buildings receive and transmit the signal to customer premise equipment mounted on the roof or placed in windows; Paragraph 0042, Another, more reliable, type of network configuration is the mesh network. This typology is an extension of point-to-point links and is designed to provide last-mile access. The mesh network is comprised of short, redundant links, eliminating a single point of failure and ensuring carrier-class reliability, even in dense fog. The present invention is described in terms of a point-to-point mesh network topology, however it will be obvious to one skilled in the art the system and method of present invention is not limited to a point-to-point mesh network, and may be applied to other network configurations; Paragraph 0055, For example, the nodes may be placed on the center of the roof by default; Paragraph 0056, Map in Step 202 is a map of the area under consideration in which every pixel has an associated elevation that represents the terrain elevation adjusted for buildings, trees and other objects at that pixel’s location; Examiner notes that Caminiti et al. can evaluate LOS for different geographic areas (e.g. evaluate LOS for a different city based on maps or aerial images). It can be noted that the claim language is written in alternative form. The limitation taught by Caminiti et al. is based on “equipment for establishing point-to-point mesh network"); 
and generate and output information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subset of sites of residential buildings in the AOI (Paragraph 0051, Once all combinations of nodes have been considered and all valid lines-of-sight have been determined and recorded, a Line-Of-Sight table file is created and saved at step 290. The Line-Of-sight table file and the Alternative Line-Of-Sight table file are used by an application to adjust and install new FOS nodes in the network; Paragraph 0056, Map in Step 202 is a map of the area under consideration in which every pixel has an associated elevation that represents the terrain elevation adjusted for buildings, trees and other objects at that pixel’s location; Examiner notes that Caminiti et al. can evaluate LOS for different geographic areas (e.g. evaluate LOS for a different city based on maps or aerial images)), wherein the information comprises, for each respective residential building in the identified first and second subsets of residential buildings, (i) location information for the respective residential building and (ii) equipment installation information for a wireless communication mesh network node to be deployed at the respective residential building (Paragraph 0048, For each pair of points or nodes, the application performs visual processing between the nodes as shown by step 220. In this step the application determines the three dimensional location of each node and calculates the straight line between the two nodes. This visual processing is done using a three-dimensional map of the area under consideration. This three-dimensional map includes the houses or other structures upon which a node may be installed trees and other potential obstructions to a line-of-sight between nodes; Paragraph 0050, In a preferred embodiment, if a node can be installed at alternative positions on a house or other structure, these alternative placements for the nodes are considered in step 250; Paragraph 0051, The Line-Of-Sight table contains all of the valid lines-of-sight recorded at step 235, and in a preferred embodiment, also contains the records from step 239 that record information about the line between two nodes that is not a valid line-of-sight. The Line-Of-Sight table file and the Alternative Line-Of-Sight table file are used by an application to adjust and install new FOS nodes in the network; Paragraphs 0065-0067, An example of the fields and format of a record that may be used in the Line-Of-Sight table is: As shown in this example, each Line-Of-Sight record identifies the two nodes (1" node ID, 2" node ID), the houses on which they are installed (House ID), the three-dimensional position of each node (X coordinate, y coordinate, elevation), the length of the line between the nodes and whether or not it is a valid line-of-sight)  Examiner notes that the nodes include location data and the equipment to be deployed is the point-to-point equipment), and wherein respective first-tier equipment is thereafter installed at one or more residential buildings within the first subset and respective second-tier equipment is thereafter installed at one or more residential buildings within the second subset in accordance with the information (Paragraph 0038, FIG. 1, it will be obvious to those skilled in the art that the nodes may be mounted on structures other than houses, such as apartment building, office buildings and the like. It is intended that the Scope of the present invention include placing nodes on any type of building, Structure or object; Paragraph 0051, The Line-Of-Sight table file and the Alternative Line-Of-Sight table file are used by an application to adjust and install new FOS nodes in the network; Paragraph 0056, The Node Location Data table may contain additional information, such as an identifier of the house or other structure on which the node is installed).
Although Caminiti et al. discloses to generate and output information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subset of sites wherein the information comprises, for each respective site in the identified first and second subset of sites, (i) location information for the respective site (e.g. line of sight table), Caminiti et al. does not specifically disclose wherein the information comprises equipment installation information for a wireless communication mesh network node to be deployed at the respective site.
However, Ginis discloses to generate and output information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subsets of residential buildings in the AOI, wherein the information comprises, for each respective residential building in the identified first and second subsets of residential buildings, (i) location information for the respective residential building and (ii) equipment installation information for a wireless communication mesh network node to be deployed at the respective residential building (Paragraph 0095, The customer qualification result can have multiple fields of information. It typically contains a recommendation such as "install", "survey", "cannot serve" as explained above. It may also include information about areas identified for antenna installation or about one or more preferred locations for such installation, e.g. "mount antenna at coordinates (X,Y); chimney". It may provide data, such as the computed area of the viewshed-illuminated part of the roof, the distance between the base-station and the customer-side antenna location, the compass bearing for aligning the customer-side antenna to the base-station, estimated antenna tilt angle, expected received signal strength and expected transmission speed; See priority application # 62/696,742, Paragraph 0095; Applicant states, in paragraph 0009, that the equipment installation information may include antennal mounting or antenna alignment. Based on broadest reasonable interpretation in light of the specification, Ginis discloses “equipment installation information” because the recommendations include information of how the antenna should be mounted and aligned).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subsets of residential buildings in the AOI (e.g. line of sight table) of the invention of Caminiti et al. to further incorporate wherein the information comprises equipment installation information for a wireless communication mesh network node to be deployed at the respective site of the invention of Ginis because doing so would allow the system to provide information about areas identified for antenna installation or about one or more preferred locations for such installation. Also, provide data, such as the computed area of the viewshed-illuminated part of the roof, the distance between the base-station and the customer-side antenna location, the compass bearing for aligning the customer-side antenna to the base-station, estimated antenna tilt angle, expected received signal strength and expected transmission speed (see Ginis, Paragraph 0095). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Caminiti et al. discloses a first subset of residential buildings at which to deploy wireless communication mesh network nodes associated with a first tier of the service to be provided through the wireless communication mesh network (e.g. high speed internet service) and wherein different customers may prefer a higher or lower tier of service (Paragraphs 0003-0004). Ginis discloses different service tiers and the need of higher throughput (Paragraph 0009, 4G or 5G). Although the combination of Caminiti et al. and Ginis discloses all the limitations above, the combination of Caminiti et al. and Ginis does not specifically disclose a second tier of the service to be provided through the wireless communication network.
However, Wong et al. discloses a second subset of [sites] at which to deploy wireless communication mesh network nodes associated with a second tier of the service to be provided through the wireless communication network (Paragraph 0024, Fixed Wireless Internet (FWI) service, utilizing LTE on Band 30, has been utilized to provide basic internet service to rural Connect America Fund phase II (CAF II) customers who are underserved and/or unserved. The FWI service utilizes a professionally installed outdoor wireless antenna (OWA) and residential gateway (RG) together as a Customer Premise Equipment (CPE). Access points are deployed to wirelessly communicate with the CPE while maintaining a minimum CAF II performance requirement (e.g., minimum downlink (DL) of 10 Mbps, minimum uplink (UL) of 1 Mbps, and/or round-trip latency of less than or equal to 100 ms). Conventionally, the FWI is offered to subscribers based on a fixed data usage fee. For example, a flat fee is charged for a specified amount of data usage, for example, per month. However, the speed of the data delivery is not utilized as a determining factor for billing; Paragraph 0048, In one aspect, when a new customer is on-boarded/registered, for example, via the sales UI component 406, a feedback component 502 can be utilized to provide the customer's profile (e.g., selected speed tier, applications/services, etc.) to the qualification component 102. As an example, the feedback component 502 can aggregate new customer profiles and provide the update to the qualification component 102 periodically, at a defined time, on-demand, in response to an event, etc. In an aspect, the qualification component 102 can utilize the update to modify the estimated data rate/throughput and/or available capacity within one or more grids. In response to a grid update, the overlay component 402 can update the overlaid information that is provided to the sales UI component 406 for subsequent on-boarding/registration of new customers; Paragraph 0049, FIG. 6 illustrates and example system 600 that facilitates billing subscribers at different speed-tier levels. It is noted that qualification component 102 can comprise functionality as more fully described herein, for example, as described above with regards to systems 100, 400, and 500. A service provider can offer wireless service to a customer based on a customer-selected speed tier as part of a service agreement. As an example, a higher fee can be charged for higher speed tiers that correspond to higher data throughput and/or faster data rates; Paragraph 0058, In addition, at 910, the prospective customer can be offered the ability to subscribe to the determines speed tier or lower speed tiers (if any). As an example, different speed tiers corresponding to different target throughput ranges can be defined by a network operator. This enables the prospective customer to customize their service and/or billing and provides increased flexibility for both user and operator. As an example, the data rate/throughput associated with the speed tier subscribed to by the customer can be manually verified (e.g., by a technician within the area) prior to billing and/or completing the registration of the customer) ... and wherein each wireless communication mesh network node to be deployed at a given [site] in the identified second subset comprises second-tier equipment for establishing one or both of a ... wireless link that is to be installed [at the given site] (Paragraph 0024, Fixed Wireless Internet (FWI) service, utilizing LTE on Band 30, has been utilized to provide basic internet service to rural Connect America Fund phase II (CAF II) customers who are underserved and/or unserved. The FWI service utilizes a professionally installed outdoor wireless antenna (OWA) and residential gateway (RG) together as a Customer Premise Equipment (CPE). Access points are deployed to wirelessly communicate with the CPE while maintaining a minimum CAF II performance requirement (e.g., minimum downlink (DL) of 10 Mbps, minimum uplink (UL) of 1 Mbps, and/or round-trip latency of less than or equal to 100 ms). Conventionally, the FWI is offered to subscribers based on a fixed data usage fee. For example, a flat fee is charged for a specified amount of data usage, for example, per month. However, the speed of the data delivery is not utilized as a determining factor for billing).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the subset of residential buildings for deploying wireless communication mesh network nodes, wherein each subset of  residential buildings may have a different throughput based on the distance between base-stations and customer devices of the invention of Caminiti et al. and Ginis to further incorporate different service tiers of the invention of Wong et al. because doing so would allow the system to offer wireless service to a customer based on a customer-selected speed tier as part of a service agreement (see Wong et al., Paragraph 0049). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.                                                                                                                                                                              
Regarding claim 21 (Currently Amended), which is dependent of claim 1, the combination of Caminiti et al., Ginis, and Wong et al. discloses all the limitations in claim 1. Although Caminiti et al. discloses to generate and output information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subset of sites (e.g. line of sight table) and wherein the nodes for the wireless communication mesh network have to be properly aligned (Paragraph 0040), Caminity does not specifically disclose wherein the equipment installation information comprises antenna alignment information for the wireless communication mesh network node to be deployed at the respective site.
	However, Ginis discloses wherein, for each respective site in the identified first and second subset of site, the equipment installation information comprises antenna alignment information for the wireless communication mesh network node to be deployed at the respective site (Paragraph 0095, The customer qualification result can have multiple fields of information. It typically contains a recommendation such as "install", "survey", "cannot serve" as explained above. It may also include information about areas identified for antenna installation or about one or more preferred locations for such installation, e.g. "mount antenna at coordinates (X,Y); chimney". It may provide data, such as the computed area of the viewshed-illuminated part of the roof, the distance between the base-station and the customer-side antenna location, the compass bearing for aligning the customer-side antenna to the base-station, estimated antenna tilt angle, expected received signal strength and expected transmission speed; see priority application # 62/696,742, Paragraph 0095).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subset of sites (e.g. line of sight table) of the invention of Caminiti et al. to further incorporate wherein the equipment installation information comprises antenna alignment information for the wireless communication mesh network node to be deployed at the respective site of the invention of Ginis because doing so would allow the system to provide information about areas identified for antenna installation or about one or more preferred locations for such installation. Also, provide data, such as the computed area of the viewshed-illuminated part of the roof, the distance between the base-station and the customer-side antenna location, the compass bearing for aligning the customer-side antenna to the base-station, estimated antenna tilt angle, expected received signal strength and expected transmission speed (see Ginis, Paragraph 0095). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 22 (Currently Amended), which is dependent of claim 1, the combination of Caminiti et al., Ginis, and Wong et al. discloses all the limitations in claim 1. Although Caminiti et al. discloses to generate and output information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subset of sites (e.g. line of sight table), Caminiti et al. does not specifically disclose wherein, for each respective site in the identified subset of site, the equipment installation information comprises an indication of a type of equipment to be installed at the respective site.
	However, Ginis discloses wherein, for each respective site in the identified first and second subset of site, the equipment installation information comprises an indication of a type of equipment to be installed at the respective site (see Figure 1 and related text in Paragraph 0065, For example, in Figure 1, a base-station 115 is mounted atop the relay node l l0C and is serving multiple end customers in single-family homes l l0A, l l0D-1 l0G. Finally, relay node sites can have additional point-to-point wireless connections to neighboring relay node sites further away from the data-center; Paragraph 0134, For this reason, according to one embodiment, there is an additional step to limit the number of candidate locations to only those that are most favorable to being selected as new base-stations; Examiner notes that the analysis includes which type of equipment needs to be installed in each location (e.g. base station or relay node)).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified subset of sites (e.g. line of sight table) of the invention of Caminiti et al. to further incorporate wherein the equipment installation information comprises an indication of a type of equipment to be installed at the respective site of the invention of Ginis because doing so would allow the system to provide information of appropriate networking equipment to serve units within the node (see Ginis, Paragraph 0066-0067). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 23 (Currently Amended), which is dependent of claim 1, the combination of Caminiti et al., Ginis, and Wong et al. discloses all the limitations in claim 1. Although Caminiti et al. discloses to generate and output information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subset of sites (e.g. line of sight table), Caminiti et al. does not specifically disclose wherein, for each respective site in the identified subset of site, the equipment installation information comprises an indication of a particular area of the respective site at which to install the wireless communication mesh network node's equipment.
	However, Ginis discloses wherein, for each respective site in the identified first and second subset of site, the equipment installation information comprises an indication of a particular area of the respective site at which to install the wireless communication mesh network node's equipment (Paragraph 0095, The customer qualification result can have multiple fields of information. It typically contains a recommendation such as "install", "survey", "cannot serve" as explained above. It may also include information about areas identified for antenna installation or about one or more preferred locations for such installation, e.g. "mount antenna at coordinates (X,Y); chimney". It may provide data, such as the computed area of the viewshed-illuminated part of the roof, the distance between the base-station and the customer-side antenna location, the compass bearing for aligning the customer-side antenna to the base-station, estimated antenna tilt angle, expected received signal strength and expected transmission speed; see priority application # 62/696,742, Paragraph 0095).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subset of sites (e.g. line of sight table) of the invention of Caminiti et al. to further incorporate wherein the equipment installation information comprises an indication of a particular area of the respective site at which to install the wireless communication mesh network node's equipment of the invention of Ginis because doing so would allow the system to provide information about areas identified for antenna installation or about one or more preferred locations for such installation. Also, provide data, such as the computed area of the viewshed-illuminated part of the roof, the distance between the base-station and the customer-side antenna location, the compass bearing for aligning the customer-side antenna to the base-station, estimated antenna tilt angle, expected received signal strength and expected transmission speed (see Ginis, Paragraph 0095). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 24 (Previously Presented), which is dependent of claim 23, the combination of Caminiti et al., Ginis, and Wong et al. discloses all the limitations in claim 23. Ginis further discloses wherein the indication of the particular area of the respective site at which to install the wireless communication mesh network node's equipment comprises an indication of a particular area of a rooftop of the private infrastructure at the respective site (Paragraph 0095, The customer qualification result can have multiple fields of information. It typically contains a recommendation such as "install", "survey", "cannot serve" as explained above. It may also include information about areas identified for antenna installation or about one or more preferred locations for such installation, e.g. "mount antenna at coordinates (X,Y); chimney". It may provide data, such as the computed area of the viewshed-illuminated part of the roof, the distance between the base-station and the customer-side antenna location, the compass bearing for aligning the customer-side antenna to the base-station, estimated antenna tilt angle, expected received signal strength and expected transmission speed; see priority application # 62/696,742, Paragraph 0095).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified subset of sites (e.g. line of sight table) of the invention of Caminiti et al. to further incorporate wherein the equipment installation information comprises an indication of a particular area of the respective site at which to install the wireless communication mesh network node's equipment, wherein the indication of the particular area of the respective site at which to install the wireless communication mesh network node's equipment comprises an indication of a particular area of a rooftop of the private infrastructure at the respective site of the invention of Ginis because doing so would allow the system to provide information about areas identified for antenna installation or about one or more preferred locations for such installation. Also, provide data, such as the computed area of the viewshed-illuminated part of the roof, the distance between the base-station and the customer-side antenna location, the compass bearing for aligning the customer-side antenna to the base-station, estimated antenna tilt angle, expected received signal strength and expected transmission speed (see Ginis, Paragraph 0095). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 25 (Previously Presented), which is dependent of claim 24, the combination of Caminiti et al., Ginis, and Wong et al. discloses all the limitations in claim 24. Ginis et al. further discloses wherein the particular area of the rooftop of the private infrastructure at the respective site comprises an area of the rooftop that is not directly above any living area of the private infrastructure (Paragraph 0068, At residences or businesses l l0A, l l0D-1 l0G, e.g., in Figure 4, a wireless device 410 is installed, typically on a rooftop, but possible on or near a window. This device is connected via cable to the local router 415, which provides an internet connection to devices within the residence or business; Paragraph 0081, Roof identification data can be further extended to include additional information, such as locations on a roof that are preferable for antenna installations. For example, chimneys are often ideal for mounting antennas, because of their additional height and also for aesthetic reasons. As a second example, fascia boards, gables, and eaves are good locations for antenna mounting, and therefore it is helpful to add the locations of such to the roof identification data; Paragraph 0095, The customer qualification result can have multiple fields of information. It typically contains a recommendation such as "install", "survey", "cannot serve" as explained above. It may also include information about areas identified for antenna installation or about one or more preferred locations for such installation, e.g. "mount antenna at coordinates (X,Y); chimney". It may provide data, such as the computed area of the viewshed-illuminated part of the roof, the distance between the base-station and the customer-side antenna location, the compass bearing for aligning the customer-side antenna to the base-station, estimated antenna tilt angle, expected received signal strength and expected transmission speed; see priority application # 62/696,742, Paragraphs 0068, 0081, and 0095).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified subset of sites (e.g. line of sight table) of the invention of Caminiti et al. to further incorporate wherein the equipment installation information comprises an indication of a particular area of the respective site at which to install the wireless communication mesh network node's equipment, wherein the particular area of the rooftop of the private infrastructure at the respective site comprises an area of the rooftop that is not directly above any living area of the private infrastructure of the invention of Ginis because doing so would allow the system to provide information about areas identified for antenna installation or about one or more preferred locations for such installation. Also, provide data, such as the computed area of the viewshed-illuminated part of the roof, the distance between the base-station and the customer-side antenna location, the compass bearing for aligning the customer-side antenna to the base-station, estimated antenna tilt angle, expected received signal strength and expected transmission speed (see Ginis, Paragraph 0095). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 28 (Currently Amended), which is dependent of claim 1, the combination of Caminiti et al., Ginis, and Wong et al. discloses all the limitations in claim 1. Caminiti et al. discloses wherein first ... tiers of the service are defined by different types of wireless-communication-node technology (Paragraph 0042, Another, more reliable, type of network configuration is the mesh network. This typology is an extension of point-to-point links and is designed to provide last-mile access. The mesh network is comprised of short, redundant links, eliminating a single point of failure and ensuring carrier-class reliability, even in dense fog. The present invention is described in terms of a point-to-point mesh network topology, however it will be obvious to one skilled in the art the system and method of present invention is not limited to a point-to-point mesh network, and may be applied to other network configurations).
Although Caminiti et al. discloses point-to-point mesh network and Ginis discloses different types of wireless-communication-node technology and how each technology provides different data transmission speeds (Paragraphs 0004-0005, 4G, 5G, and point-to-point radios), the combination of Caminiti et al. and Ginis does not specifically disclose how the tier of service is defined (e.g. how the first tier of service differs from the second tier of service).
However, Wong et al. discloses wherein the first and second tiers of the service are defined by different types of wireless-communication-node technology (Paragraph 0023, It should be noted that although various aspects and embodiments have been described herein in the context of fixed wireless and / or nomadic networks, the disclosed aspects are not limited to LTE (Long Term Evolution) technology and can be applied to other wireless communication technologies and their evolutions, comprising but not limited to 4G and/or future wireless technologies (e.g., to provide Internet of Things (IoT) connectivity; Paragraph 0024, Fixed Wireless Internet (FWI) service, utilizing LTE on Band 30, has been utilized to provide basic internet service to rural Connect America Fund phase II (CAF II) customers who are underserved and/or unserved. The FWI service utilizes a professionally installed outdoor wireless antenna (OWA) and residential gateway (RG) together as a Customer Premise Equipment (CPE). Access points are deployed to wirelessly communicate with the CPE while maintaining a minimum CAF II performance requirement (e.g., minimum downlink (DL) of 10 Mbps, minimum uplink (UL) of 1 Mbps, and/or round-trip latency of less than or equal to 100 ms). Conventionally, the FWI is offered to subscribers based on a fixed data usage fee. For example, a flat fee is charged for a specified amount of data usage, for example, per month. However, the speed of the data delivery is not utilized as a determining factor for billing; Paragraph 0048, In one aspect, when a new customer is on-boarded/registered, for example, via the sales UI component 406, a feedback component 502 can be utilized to provide the customer's profile (e.g., selected speed tier, applications/services, etc.) to the qualification component 102. As an example, the feedback component 502 can aggregate new customer profiles and provide the update to the qualification component 102 periodically, at a defined time, on-demand, in response to an event, etc. In an aspect, the qualification component 102 can utilize the update to modify the estimated data rate/throughput and/or available capacity within one or more grids. In response to a grid update, the overlay component 402 can update the overlaid information that is provided to the sales UI component 406 for subsequent on-boarding/registration of new customers; Paragraph 0049, FIG. 6 illustrates and example system 600 that facilitates billing subscribers at different speed-tier levels. It is noted that qualification component 102 can comprise functionality as more fully described herein, for example, as described above with regards to systems 100, 400, and 500. A service provider can offer wireless service to a customer based on a customer-selected speed tier as part of a service agreement. As an example, a higher fee can be charged for higher speed tiers that correspond to higher data throughput and/or faster data rates).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the data transmission speed of the different technologies of the invention of Caminiti et al. and Ginis to further incorporate different service tiers based on the speed provided to the customer of the invention of Wong et al. because doing so would allow the system to offer wireless service to a customer based on a customer-selected speed tier as part of a service agreement (see Wong et al., Paragraph 0049). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 29 and 33 (29 Currently Amended and 33 New), which are dependent of claims 1 and 13, the combination of Caminiti et al., Ginis, and Wong et al. discloses all the limitations in claims 1 and 13. Although Caminiti et al. discloses extending a network for deploying the first tier of the service to be provided through the wireless communication mesh network (Paragraph 0009, Some providers have attempted to expand service coverage while avoiding the high costs associated with physically expanding the broadband network infrastructure. The ability to extend a network to individual businesses or homes that would not otherwise be able to be connected is called “Last-mile technology”, which is basically the infra Structure at the neighborhood level), Caminiti et al. does not specifically disclose identifying select ones of the sites in the first subset that are to be installed with additional equipment for enabling the select ones of the sites in the first subset to serve as a backbone.
However, Ginis discloses identifying select ones of the sites in the first subset that are to be installed with additional equipment for enabling the select ones of the sites in the first subset to serve as a backbone for deploying the second tier of the service to be provided through the wireless communication mesh network (Paragraph 0035, Current practices for selecting locations of new base-stations for fixed wireless service rely heavily on labor-intensive practices and on qualitative measures. As mentioned previously, the selection of the location of the base-station must meet two requirements: it must be such that it can potentially serve a large number of customers, and it must have a way to connect to the backbone network; Paragraph 0102, An initial requirement for the network design method is to identify a target area to serve. Marketing data such as demographics, information about competitors, and expressed interest by potential customers can be factors in such a decision. Other considerations such as availability of internet backbone connections, regulatory criteria, terrain, building density and vegetation density can be additional factors; See priority application # 62/696,742, Paragraphs 0035 & 0102).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the network for deploying the service through the wireless communication mesh network is extended to individual businesses or homes of the invention of Caminiti et al. to further incorporate identifying select ones of the sites in the first subset that are to be installed with additional equipment for enabling the select ones of the sites in the first subset to serve as a backbone for deploying the second tier of the service to be provided through the wireless communication mesh network of the invention of Ginis because doing so would allow the system to select the location of the base station base on two requirements: it must be such that it can potentially serve a large number of customers, and it must have a way to connect to the backbone network (see Ginis, Paragraph 0035). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 30 (Currently Amended), which is dependent of claim 13, the combination of Caminiti et al., Ginis, and Wong et al. discloses all the limitations in claim 13. Although Caminiti et al. discloses to generate and output information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subset of sites (e.g. line of sight table), Caminiti et al. does not specifically disclose wherein the equipment installation information comprises one or more of (a) antenna alignment information for the wireless communication mesh network node to be deployed at the respective site, (b) an indication of a type of equipment to be installed at the respective site, or (c) an indication of a particular area of the respective site at which to install the wireless communication mesh network node's equipment.
However, Ginis further discloses wherein, for each respective site in the identified subset of site, the equipment installation information comprises one or more of (a) antenna alignment information for the wireless communication mesh network node to be deployed at the respective site (Paragraph 0095, The customer qualification result can have multiple fields of information. It typically contains a recommendation such as "install", "survey", "cannot serve" as explained above. It may also include information about areas identified for antenna installation or about one or more preferred locations for such installation, e.g. "mount antenna at coordinates (X,Y); chimney". It may provide data, such as the computed area of the viewshed-illuminated part of the roof, the distance between the base-station and the customer-side antenna location, the compass bearing for aligning the customer-side antenna to the base-station, estimated antenna tilt angle, expected received signal strength and expected transmission speed; see priority application # 62/696,742, Paragraph 0095), (b) an indication of a type of equipment to be installed at the respective site (see Figure 1 and related text in Paragraph 0065, For example, in Figure 1, a base-station 115 is mounted atop the relay node l l0C and is serving multiple end customers in single-family homes l l0A, l l0D-1 l0G. Finally, relay node sites can have additional point-to-point wireless connections to neighboring relay node sites further away from the data-center; Paragraph 0134, For this reason, according to one embodiment, there is an additional step to limit the number of candidate locations to only those that are most favorable to being selected as new base-stations; Examiner notes that the analysis includes which type of equipment needs to be installed in each location (e.g. base station or relay node)), or (c) an indication of a particular area of the respective site at which to install the wireless communication mesh network node's equipment (Paragraph 0095, The customer qualification result can have multiple fields of information. It typically contains a recommendation such as "install", "survey", "cannot serve" as explained above. It may also include information about areas identified for antenna installation or about one or more preferred locations for such installation, e.g. "mount antenna at coordinates (X,Y); chimney". It may provide data, such as the computed area of the viewshed-illuminated part of the roof, the distance between the base-station and the customer-side antenna location, the compass bearing for aligning the customer-side antenna to the base-station, estimated antenna tilt angle, expected received signal strength and expected transmission speed; see priority application # 62/696,742, Paragraph 0095).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subset of sites (e.g. line of sight table) of the invention of Caminiti et al. to further incorporate wherein the equipment installation information comprises one or more of (a) antenna alignment information for the wireless communication mesh network node to be deployed at the respective site, (b) an indication of a type of equipment to be installed at the respective site, or (c) an indication of a particular area of the respective site at which to install the wireless communication mesh network node's equipment of the invention of Ginis because doing so would allow the system to provide information about areas identified for antenna installation or about one or more preferred locations for such installation. Also, provide data, such as the computed area of the viewshed-illuminated part of the roof, the distance between the base-station and the customer-side antenna location, the compass bearing for aligning the customer-side antenna to the base-station, estimated antenna tilt angle, expected received signal strength and expected transmission speed (see Ginis, Paragraph 0095). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 31 (Previously Presented), which is dependent of claim 19, the combination of Caminiti et al., Ginis, and Wong et al. discloses all the limitations in claims 19. Ginis et al. further discloses wherein, for each LOS profile, the particular area of the given residential building's roof from which the available LOS paths are indicated comprises a roof overhang (Paragraph 0068, At residences or businesses l l0A, l l0D-1 l0G, e.g., in Figure 4, a wireless device 410 is installed, typically on a rooftop, but possible on or near a window. This device is connected via cable to the local router 415, which provides an internet connection to devices within the residence or business; Paragraph 0081, Roof identification data can be further extended to include additional information, such as locations on a roof that are preferable for antenna installations. For example, chimneys are often ideal for mounting antennas, because of their additional height and also for aesthetic reasons. As a second example, fascia boards, gables, and eaves are good locations for antenna mounting, and therefore it is helpful to add the locations of such to the roof identification data; Paragraph 0095, The customer qualification result can have multiple fields of information. It typically contains a recommendation such as "install", "survey", "cannot serve" as explained above. It may also include information about areas identified for antenna installation or about one or more preferred locations for such installation, e.g. "mount antenna at coordinates (X,Y); chimney". It may provide data, such as the computed area of the viewshed-illuminated part of the roof, the distance between the base-station and the customer-side antenna location, the compass bearing for aligning the customer-side antenna to the base-station, estimated antenna tilt angle, expected received signal strength and expected transmission speed; see priority application # 62/696,742, Paragraphs 0068, 0081, and 0095).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified subset of sites (e.g. line of sight table) of the invention of Caminiti et al. to further incorporate wherein the equipment installation information comprises an indication of a particular area of the respective site at which to install the wireless communication mesh network node's equipment, the particular area of the given residential building's roof from which the available LOS paths are indicated comprises a roof overhang of the invention of Ginis because doing so would allow the system to provide information about areas identified for antenna installation or about one or more preferred locations for such installation. Also, provide data, such as the computed area of the viewshed-illuminated part of the roof, the distance between the base-station and the customer-side antenna location, the compass bearing for aligning the customer-side antenna to the base-station, estimated antenna tilt angle, expected received signal strength and expected transmission speed (see Ginis, Paragraph 0095). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 26-27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Caminiti et al. (US 2003/0218994 A1), in view of Ginis (WO 2020/014000 A1), in further view of Wong et al. (US 2020/0015046 A1) and Wong et al. (US 2014/0039954).
Regarding claims 26 and 32 (26 Currently Amended and 32 New), which are dependent of claims 1 and 13, the combination of Caminiti et al., Ginis, and Wong et al. discloses all the limitations in claims 1 and 13. Caminiti et al. further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to (Claim 22, A computer-readable medium containing instructions for determining line-of-sight configurations between a plurality of points in three-dimensional space, wherein said instructions that cause a computer to):
input at least a portion of the information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subset of sites into a second software engine that functions to … deployment of the wireless communication mesh network nodes at the respective sites in the identified first and second subset of sites (Paragraph 0050, In a preferred embodiment, if a node can be installed at alternative positions on a house or other structure, these alternative placements for the nodes are considered in step 250; Paragraph 0051, The Line-Of-Sight table contains all of the valid lines-of-sight recorded at step 235, and in a preferred embodiment, also contains the records from step 239 that record information about the line between two nodes that is not a valid line-of-sight. The Line-Of-Sight table file and the Alternative Line-Of-Sight table file are used by an application to adjust and install new FOS nodes in the network).
Although Caminiti et al. discloses to input at least a portion of the information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified subset of sites into a second software engine, wherein the second software engine is used to adjust and install new FOS nodes in the network (Paragraph 0051) and Ginis discloses a recommendation to schedule service installation (Paragraph 0093), the combination of Caminiti et al. and Ginis does not specifically disclose wherein the second software engine functions to schedule the deployment of the wireless communication mesh network nodes at the respective sites in the identified subset of sites.
However, Wong et al. (US 2014/0039954) discloses input at least a portion of the information that facilitates deployment of the [service] at the identified subset of sites into a second software engine that functions to schedule the deployment of the [service] at the respective sites in the identified first and second subset of sites (Paragraph 0006, Increasing the number of sites involved in the project not only multiplies the number of tasks involved in managing the project, but also may make some of the individual tasks more difficult to perform. For example, when multiple implementations are to be made in one locality, it may be possible to engage a single provider to provide materials or services to complete the implementation at each of the locations. However, when multiple localities are involved, multiple providers may have to be engaged. In a single locality, it may be difficult to identify a single provider in a single locality that has the desired skill, experience, and demonstrated record of quality work at a desired price point, or to identify which of a number of available providers might be best for the job when numerous localities are involved, identifying proven providers and selecting one of them may be very difficult. Further, if one or more selected providers can not provide the agreed-upon materials or services, quickly finding replacements for those contractors might prove to be a significant issue; Paragraph 0009, In addition, objectives for implementing a project at a plurality of locations, such as costs, deadlines, etc., may be identified, and a schedule may be generated to coordinate the activities of providers to serve the identified objectives; Paragraph 0043, In the system 200, a client 201 may have multiple projects to be implemented, including the Project I 211, Project II 212, Project III 213, up to Project N214. Each of the projects 211-114 may involve performing multiple activities at multiple locations. For example, Project I 211 may involve performing activities at Locations. A 220 through N 280. Managing the project activities may include resource scheduling 221, pre-visit activities 222, on-site activities 223, and completion activities 224. A first project manager 215 may be assigned to manage the tasks 221-224 at Location. A 220 and to manage similar tasks at Location B 230).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subset of sites (e.g. recommend to schedule installation at a specified location) of the invention of Caminiti et al. and Ginis to further schedule the deployment of the service at the respective sites in the identified subset of sites of the invention of Wong et al. because doing so would allow the system to generate a schedule to coordinate the activities of providers to serve the identified objectives (see Wong et al, Paragraph 0009). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 27 (Previously Presented), which is dependent of claim 26, the combination of Caminiti et al., Ginis, Wong et al. (US 2020/0015046 A1), and Wong et al. (US 2014/0039954) discloses all the limitations in claim 26. Although Caminiti et al. discloses to input at least a portion of the information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified subset of sites into a second software engine, wherein the second software engine is used to adjust and install new FOS nodes in the network (Paragraph 0051) and Ginis discloses a recommendation to schedule service installation (Paragraph 0093), the combination of Caminiti et al. and Ginis does not specifically disclose wherein installation of each of the wireless communication mesh network nodes to be deployed involves multiple different phases, and wherein the second software engine functions to plan the schedules of multiple different teams involved in the multiple different phases for installing each of wireless communication mesh network nodes to be deployed.
However, Wong et al. (US 2014/0039954) further discloses wherein installation of each of the [service], and wherein the second software engine functions to plan the schedules of multiple different teams involved in the multiple different phases for installing each of [services] to be deployed (Paragraph 0052, According to embodiments of the present disclosure, templification of a task includes memorializing steps used to perform a particular process so that a computing system or an administrator has an established procedure for performing the task. For example, where the task includes installation of a particular device, templification of the task may generally include the following steps: finding a suitable provider of the device; ordering and arranging shipment of the device to a particular location; ordering supporting hardware or other components needed to install the device; identifying a suitable installer who is available at a selected time to install the device; confirming proper installation and function of the device; and paying the providers of the materials and services used. Thus, if installation of a particular device is to be performed at thousands of locations, the task of arranging each installation can be managed according to the fore going template. Further, as described below, related tasks represented by separate elements on the templates may be assigned to one person or group so that multiple people or groups do not have to develop expertise in executing a portion of the template. For example, verifying that the device works correctly after installation may be performed by one person, one group of people, or one computing system that can become facile at performing such testing and, thus, may perform the testing very efficiently across the numerous implementation locations. Thus, templification of project tasks may enable a project to be performed efficiently).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the information that facilitates deployment of the wireless communication mesh network nodes for the wireless communication mesh network at the identified first and second subset of sites (e.g. recommend to schedule installation at a specified location) of the invention of Caminiti et al. and Ginis to further schedule multiple different teams involved in the multiple different phases for installing each of the services to be deployed of the invention of Wong et al. because doing so would allow the system to generate a schedule to coordinate the activities of providers to serve the identified objectives (see Wong et al, Paragraph 0009). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.                                                                                                                                                                         

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624